Title: To George Washington from Jean-Louis Aragon de Sibille, 25 March 1781
From: Sibille, Jean-Louis Aragon de
To: Washington, George


                  
                     Sir,
                     Newport , March 25th 1781
                  
                  The fear I am in, lest the Little notice taken of General de Rochambeau’s Secretary, in comparison of those who fill that honorable place about your Excellency, should be misconstrued in your Excellency’s mind, shall be my Apology for this Letter.
                  The Little regard shewn for a man, who by his post, should Seem intitled to some consideration, must be ascribed to the customs of a monarchical State, where the highest honors are rendered to the Military part of it, and to that part only: all those out of the Line of the Army, and even those who being in it, act in a double capacity, are looked on as below their notice, by Low prejudiced minds, of which unhappily, there is most in the highest Stations.
                  The Count de Rochambeau, Sir, has an entire confidence in me, and has proved me worthy of it.  I know that objections have been made against my youth.  they did not consider that, then, when Probity, discretion, honor and Sensibility have been early inculcated into the mind, they are necessarily in their force, not being yet tainted with the various corrupted scenes of the World.
                  The Count de Rochambeau has taken me with him, upon the recommendation of some of the most respectable and highest in office in France.  Neither Ambition nor the prospect of Fortune influenced me in my determination to accompany him.  The first being an utter stranger to me, I have more than enough of the Second.
                  had I the least idea, Sir that my being in a place which I hope, I will always fill with honor, could any ways be prejudicial to the common cause, I would Look upon it as my duty to abdicate it; I would think myself under that obligation if I was the cause that either your Excellency or Congress did not communicate freely your Secretest and most interesting plans to Count de Rochambeau.  This comes Sir, from an honest, too sensible heart, proud of its consciousness that there is no reproach can be made to it, but that cannot even support the thought of being reckoned unworthy the place of Secretary.  I am with great respect, Sir, Your Excellency’s Most obedient humble Servant
                  
                     De Sibille
                  
               